NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-3781
                                       ___________

                              DOLORES DAWES-LLOYD,
                                    Appellant

                                            v.

                              PUBLISH AMERICA, LLLP
                        ____________________________________

                      On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 2-09-cv-02387)
                       District Judge: Honorable C. Darnell Jones II
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 12, 2011
                 Before: JORDAN, GARTH and BARRY, Circuit Judges

                             (Opinion filed: August 12, 2011)

                                       ___________

                                        OPINION
                                       ___________

PER CURIAM

         Dolores Dawes-Lloyd appeals the District Court‟s order granting Appellee‟s

motion for summary judgment. For the reasons below, we will affirm the District Court‟s

order.

         In June 2003, Dawes-Lloyd gave appellee Publish America license to publish and
sell her book, A Child‟s Intuition, in exchange for royalties. In 2004, Dawes-Lloyd

requested termination of the contract. In 2005, she filed suit in state court in Maryland

and sought an accounting of the sales of the book and the royalties due. The matter was

arbitrated, and in May 2007, the arbitrator awarded Dawes-Lloyd $6.70 in royalties based

on the sale of seven copies of the book. He noted that Dawes-Lloyd provided no

evidence of additional copies of the book being sold. The arbitrator also concluded that

the license had been terminated.

       In June 2009, Dolores Dawes-Lloyd filed a complaint in the District Court for the

Eastern District of Pennsylvania against Publish America. She alleged that Publish

America infringed on her copyright after agreeing to terminate their contract. In her

complaint, Dawes-Lloyd claimed that Publish America had sold the book rights to a

foreign publishing company and the marketing rights to the television show America‟s

Most Wanted.

       Publish America moved for summary judgment. It contended that Dawes-Lloyd

had never registered her copyright and that her factual allegations were insufficient to

state a claim of copyright infringement. In her opposition to summary judgment, Dawes-

Lloyd asserted that she had registered the copyright. However, she offered no evidence

of registration, nor any evidence that Publish America infringed on her copyright. In

response, Publish America provided proof that they had searched the records of the

United States Copyright Office and found no listings for Dawes-Lloyd or her book.

The District Court granted summary judgment on the ground that Dawes-Lloyd had not
                                             2
registered her copyright. See Reed Elsevier, Inc. v. Muchnick, 130 S. Ct. 1237, 1241-42

(2010). Dawes-Lloyd filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1292 and review the District Court‟s order

granting Appellee‟s motion for summary judgment de novo. Kay Berry, Inc. v. Taylor

Gifts, Inc., 421 F.3d 199, 203 (3d Cir. 2005). Dawes-Lloyd devotes most of her brief to

criticizing Appellee‟s business practices. However, she did not raise any claims of fraud

in her complaint or amended complaint. The issue before us is whether the District Court

correctly granted summary judgment on her copyright infringement claim. An action for

infringement of a copyright may not be brought until the copyright is registered. 17

U.S.C. § 411(a). In the District Court, Dawes-Lloyd submitted no proof that she had

registered her copyright or that Publish America had infringed upon her copyright after

their contract was terminated. In her notice of appeal, Dawes-Lloyd appears to admit that

she did not register the copyright: “I realize now that I had a responsibility to see that my

copyrights for „A CHILD‟S INTUITION‟ was registered with the proper authorities.”

According to her exhibits submitted in opposition to summary judgment, she registered

her book with a “creative registry” that explicitly stated that it does not provide a formal

copyright. We conclude that because Dawes-Lloyd did not hold a registered copyright,

she could not state a prima facie case of copyright infringement, and that the District

Court therefore properly granted Appellee‟s motion for summary judgment.




                                              3
      For the above reasons, we will affirm the District Court‟s judgment. Appellee‟s

motion to file a supplemental appendix is granted.




                                            4